     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8955
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                       UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12
                                                      ) Case No.: 2:19-cv-01073-KJN
13   FRANCISCO R. AZEVEDO,                            )
                                                      ) STIPULATION AND ORDER FOR AN
14                     Plaintiff,                     ) EXTENSION OF TIME
                                                      )
15        vs.                                         )
     ANDREW SAUL,                                     )
16   Commissioner of Social Security,                 )
                                                      )
17                                                    )
                       Defendant.                     )
18                                                    )
19
20            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to respond to

22   Plaintiff’s Motion for Summary Judgment be extended thirty (30) days from December 26, 2019,

23   up to and including January 27, 2020. This is the parties’ first stipulation for an extension.

24            Defendant requests this extension in order to further consider the issues raised in

25   Plaintiff’s motion, which alleged error with respect to the ALJ’s analysis of five medical

26   opinions, Plaintiff’s testimony, and lay witness evidence (Dkt. 12). In addition, the undersigned

27   counsel has several conflicting deadlines, including a January 2, 2020 deadline for an appellate

28


     Stip. for Ext.; 2:19-CV-01073-KJN                 1
 1   brief draft that is currently on its third and final extension, and childcare responsibilities during
 2   scheduled leave and/or agency holidays on December 24th through 26th.
 3            The parties further stipulate that the Court’s Scheduling Order shall be modified
 4   accordingly.
 5
 6                                                  Respectfully submitted,
 7
     Dated: December 23, 2019                       /s/ Shellie Lott
 8                                                  (*as authorized via e-mail on December 19, 2019)
                                                    SHELLIE LOTT
 9                                                  Attorney for Plaintiff
10
     Dated: December 23, 2019                       McGREGOR W. SCOTT
11                                                  United States Attorney
                                                    DEBORAH LEE STACHEL
12                                                  Regional Chief Counsel, Region IX
13                                                  Social Security Administration

14                                          By:     /s/ Ellinor R. Coder
                                                    ELLINOR R. CODER
15                                                  Special Assistant U.S. Attorney
16                                                  Attorneys for Defendant
17
18                                                  ORDER
19            Pursuant to the parties’ stipulation, IT IS SO ORDERED that Defendant shall have an
20   extension, up to and including January 27, 2020, to respond to Plaintiff’s Motion for Summary
21   Judgment.
22            Dated: December 26, 2019
23
24
25
26   1073.azev
27
28


     Stip. for Ext.; 2:19-CV-01073-KJN                  2
